                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

OMAR WINSTON KHOURI,                              §
                                                  §
                                                  §
       Plaintiff,                                 §
vs.                                               §           Civil Action No. 1:20-cv-00580
                                                  §
NATIONAL GENERAL INSURANCE                        §
MARKETING, INC., AND                              §
AMERICAN SELECT PARTNERS, LLC,                    §
                                                  §
       Defendants.                                §


           AGREED MOTION FOR ENTRY OF AGREED FINAL JUDGMENT


       Defendants National General Insurance and Marketing, Inc. American Select Partners,

LLC (together, “Defendants”), by and through their counsel, and with the agreement of Plaintiff

Omar Winston Khouri (“Plaintiff”), pro se (together, the “Parties”), file this, their Motion for Entry

of Agreed Final Judgment and respectfully state as follows:

       With this Motion, the Parties seek the entry of their Agreed Final Judgment.

       The Parties no longer desire to litigate this matter and have agreed to the entry of this

Agreed Final Judgment filed contemporaneously herewith.




AGREED MOTION FOR ENTRY OF AGREED FINAL JUDGMENT                                           Page 1 of 3




       Case 1:20-cv-00580-TDS-JLW Document 35 Filed 06/14/21 Page 1 of 3
                                              Respectfully submitted,

                                              /s/ Edwin W. Bowden
                                              Bowden Gardner & Hill, P.C.
                                              (NC Bar No. 16563)
                                              119 Brookstown Ave., Suite 401
                                              Winston-Salem, NC 27104
                                              Telephone:    336-714-2097
                                              Facsimile:    336-714-2098
                                              Email:        ed@bowdengardner.com

                                              Of Counsel/

                                              /s/Charles W. Gameros, Jr., P.C.
                                              Charles W. Gameros, Jr., P.C.
                                              (TX Bar No. 00796596)
                                              HOGE & GAMEROS, L.L.P.
                                              6116 N. Central Expressway, Suite 1400
                                              Dallas, Texas 75206
                                              Telephone:     (214) 765-6002
                                              Facsimile:     (214) 559-4905
                                              E-Mail:        BGameros@LegalTexas.com

                                              ATTORNEYS FOR DEFENDANTS

                             CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that Defendants and Plaintiff, pro se, AGREE to the relief
sought herein.

                                              /s/Charles W. Gameros, Jr., P.C.
                                              Attorney for Defendants

                              CERTIFICATE OF COMPLIANCE

       Pursuant to Local Rule 7.3(d), the undersigned hereby certifies absent the caption,
signature lines, and certificates, the program used to prepare this Motion prior to its conversion to
portable document format calculated the number of words in it as 84.

                                              /s/Charles W. Gameros, Jr., P.C.
                                              Attorney for Defendants




AGREED MOTION FOR ENTRY OF AGREED FINAL JUDGMENT                                          Page 2 of 3




       Case 1:20-cv-00580-TDS-JLW Document 35 Filed 06/14/21 Page 2 of 3
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing document was served on the
following persons or entities via the means indicated this the 14th day of June, 2021:

        VIA REGULAR MAIL
        Omar Winston Khouri
        1009 Cross Gate Road
        Winston-Salem, NC 27106
        Pro se

                                           /s/Charles W. Gameros, Jr., P.C.
                                           Attorney for Defendants




AGREED MOTION FOR ENTRY OF AGREED FINAL JUDGMENT                                     Page 3 of 3




      Case 1:20-cv-00580-TDS-JLW Document 35 Filed 06/14/21 Page 3 of 3
